Case 2:18-cv-01115-RSL Document 149-4 Filed 12/04/18 Page 1 of 4




             EXHIBIT 4
Case 2:18-cv-01115-RSL Document 149-4 Filed 12/04/18 Page 2 of 4
          Case
           Case2:18-cv-01115-RSL
                2:18-cv-01115-RSL Document
                                   Document149-4
                                            147 Filed
                                                 Filed12/04/18
                                                       12/04/18 Page
                                                                 Page13ofof24




 1                                                                The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
10
        STATE OF WASHINGTON, et al.,                       NO. 2:18-cv-01115-RSL
11
                                  Plaintiffs,              NOTICE OF FILING PAPER OR
12                                                         PHYSICAL MATERIALS WITH
                v.                                         THE CLERK
13
        UNITED STATES DEPARTMENT OF
14      STATE, et al.,
15                                Defendants.
16
            A disk containing a copy of Exhibit 4 to the Declaration of Kristin Beneski in Support
17
     of the Plaintiff States’ Motion to Compel Discovery Responses is being filed in physical form
18
     with the Clerk’s Office for the Western District of Washington. The disk will remain in the
19
     Clerk’s custody until appropriate disposition pursuant to the Local Rules of the Western
20
     District of Washington.
21
            DATED this 4th day of December, 2018.
22

23                                                  ROBERT W. FERGUSON
                                                    Attorney General
24

25                                                  /s/ Jeffrey Rupert
                                                    JEFFREY RUPERT, WSBA #45037
26                                                  Division Chief
       NOTICE OF FILING PAPER OR                      1               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       PHYSICAL MATERIALS WITH THE                                          7141 Cleanwater Drive SW
       CLERK -- NO. 2:18-CV-01115-RSL                                            PO Box 40111
                                                                            Olympia, WA 98504-0111
                                                                                 (360) 709-6470
        Case
         Case2:18-cv-01115-RSL
              2:18-cv-01115-RSL Document
                                 Document149-4
                                          147 Filed
                                               Filed12/04/18
                                                     12/04/18 Page
                                                               Page24ofof24




 1                                        KRISTIN BENESKI, WSBA #45478
                                          Assistant Attorney General
 2
                                          TODD BOWERS, WSBA #25274
 3                                        Deputy Attorney General
                                          JEFF SPRUNG, WSBA #23607
 4                                        Assistant Attorney General
                                          ZACH JONES, WSBA #44557
 5                                        Assistant Attorney General
                                          JeffreyR2@atg.wa.gov
 6
                                          KristinB1@atg.wa.gov
 7                                        ToddB@atg.wa.gov
                                          JeffS2@atg.wa.gov
 8                                        ZachJ@atg.wa.gov
                                          Counsel for the Plaintiff States
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     NOTICE OF FILING PAPER OR              2            ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     PHYSICAL MATERIALS WITH THE                               7141 Cleanwater Drive SW
     CLERK -- NO. 2:18-CV-01115-RSL                                 PO Box 40111
                                                               Olympia, WA 98504-0111
                                                                    (360) 709-6470
